Citation Nr: 1433932	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus, with erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity diabetic neuropathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity diabetic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1965 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Oakland, California, Regional Office (RO), which in pertinent part granted service connection for diabetic neuropathy of the right and left lower extremities, rated 10 percent disabling each, and denied both increased evaluation for diabetes and service connection for a right knee disability.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the increased rating claims, as the Veteran filed a separate claim for that benefit in addition to discussing the impact of diabetes and diabetic neuropathy on his employment.  TDIU was granted in a September 2010 decision, effective February 16, 2010.  Therefore the issue of entitlement to TDIU has been resolved.  Tyrues v. Shinseki, 732 F.3d 1351 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  The Board notes that following issuance of the most recent, December 2013 supplemental statement of the case (SSOC), Social Security Administration (SSA) records were associated with the electronic claims file.  The Veteran, through his representative, has waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additionally, it would appear that the records had previously been supplied in paper form by the Veteran.


FINDINGS OF FACT

1.  There was no disease or injury of the right knee in service.

2.  No currently diagnosed right knee disability was first manifested on active duty service or for many years following separation; the preponderance of the evidence is against a finding that any current right knee disability is related to military service.

3.  Type II diabetes mellitus with erectile dysfunction requires use of insulin and a restricted diet for control; there is no regulation of activities or penile deformity.

4.  Left and right lower extremity diabetic peripheral neuropathies are manifested by mild pain, with clinically demonstrated mild numbness and dysthesia; there is no motor impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus, with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for an initial disability evaluation in excess of 10 percent for right lower extremity diabetic neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an initial disability evaluation in excess of 10 percent for left lower extremity diabetic neuropathy are not met.    38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to lower extremity neuropathy, the appeals arise from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to service connection for the right knee and evaluation of diabetes, two July 2008 and a September 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted in connection with the evaluation of diabetes and neuropathy; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all necessary clinical findings to permit application of the appropriate evaluation criteria.  The Veteran has argued that a new, updated examination is required with regard to lower extremity peripheral neuropathy; his representative asserts he has not been examined since February 2009, and his condition has worsened since then.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  However, the record reflects that a neurology examination was performed in December 2013, as part of the assessment of diabetes.  As updated examination findings are of record, no remand for a neurological examination is necessary.

No examination was performed with regard to the right knee.  While the evidence of record, both lay and medical, documents a current right knee disability, the record is devoid of any indication of any in-service treatment, complaints, or injury.  The Veteran has made no allegations regarding how his right knee is related to service, and there is no documentary evidence which gives rise to any potential theory of entitlement.  No examination is therefore warranted.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; arthritis, with a presumptive period of one year following separation from service, is a listed chronic condition.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no complaints of or treatment for any right knee problems or injuries at any time.  The Veteran reported no knee problems of any kind in periodic examinations, and at his retirement specifically denied knee problems.  The sole reference to a knee impairment was in January 1979, when complaints of left knee pain was noted.

Post-service medical records reveal a current diagnosis of right knee arthritis.  Private records document complaints of knee problems following an unspecified injury in November 2002; a torn medical meniscus was suspected.  He had surgery in 2003, and in 2006 sustained an additional injury in a motor vehicle accident.  Arthritis developed, and was first diagnosed, during this period from 2002 to 2006; prior to 2002, records reflect bilateral lower extremity pain and swelling due to peripheral vascular disease (PVD).  There were no knee complaints.

The Veteran has provided no allegation or information regarding his right knee beyond an assertion that his current problems are service connected.  He reports no in-service injury, and none is documented in contemporaneous records.  There is no showing of complaints or diagnosis of arthritis, or any other right knee condition, for more than 15 years following separation from service.  The Veteran has not described, and no care provider has indicated, any potential link between the right knee and any service-connected disability.  In fact, his orthopedic surgeon, in assessing his knees, stated that there "is no doubt that the osteoarthritis in his [right] knee is due to the work-related injuries he has had in the past."

Simply put, no evidence in support of the bare allegation that the right knee is service-connected has been presented.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any current right knee condition, entitlement to the benefit sought is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Diabetes

Diabetes is rated under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Code 7913 provides that when diabetes is manageable by restricted diet only, a 10 percent evaluation is assigned.  The current 20 percent rating is warranted where either insulin or an oral hypoglycemic agent, along with restricted diet, is required for control.  A 40 percent evaluation is assigned for use of insulin, restricted diet, and regulation of activities.  When insulin, a restricted diet, and regulation of activities are accompanied by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent evaluation is assigned.  A total, 100 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required, and there are episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.

"Regulation of activities" is defined in the criteria as "avoidance of strenuous occupational and recreational activities."   It is tied to the regulation of blood sugar, as are all the other criterion.  38 C.F.R. § 4.119, Code 7913.

The competent and credible evidence of record here clearly establishes that the Veteran has been prescribed insulin for diabetes, and a restricted diet is required.  However, at no time has any medical care provider, either VA examiners or treating doctors and nurses, indicated that the Veteran must regulate his activities.  If anything, he has been repeatedly encouraged to get more exercise to assist him with weight loss.  

It appears the Veteran is arguing that his activity level is impaired due to diabetes-related symptoms.  Peripheral neuropathies, he alleges, interfere with his ability to walk or undertake other activities.  This, however, is not "regulation of activities" as contemplated by the criteria; it is not related to blood sugar control, but is instead an allegation of physical capacity. 

Moreover, even if such did fall under the category of "regulation of activities," it could not support an increased 40 percent evaluation under Code 7913, as it is already separately rated under Code 8520, as is discussed below.  Consideration under Code 7913 as well would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Similarly, the Board notes that the Veteran's erectile dysfunction is rated as part and parcel of his diabetes.  The condition is noncompensable; unless there is physical deformity of the penis, a 0 percent rating is assigned.  38 C.F.R. § 4.115b, Code 7522.  In this case, a deformity of the penis is not shown.  As with the neuropathy, the impairment of sexual function is not a "regulation of activity," and is considered under the current rating.  The Board would additionally note that the Veteran is in receipt of special monthly compensation for loss of use of the creative organ.  38 C.F.R. § 3.350(a)(1).

The assignment of a yet higher 100 percent rating, combining the neuropathies and diabetes with erectile dysfunction under Code 7913, is not possible here at this time in light of the absence of any episodes of ketoacidosis or hypoglycemic reactions.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction is not warranted.  

	Diabetic Neuropathies

As the analyses for the evaluation of the left and right lower extremities are substantially identical, they are discussed together.

The Veteran's peripheral neuropathies are rated under Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

VA and private treatment records document complaints of painful and numb feet.  In September 2008, the Veteran presented a prescription from a private doctor for an electric scooter.  His private doctor did note worsening of neuropathy in August 2008, and described hyposensitivity of both feet around the ankles.  VA records since that time, such as in March and June 2009, note decreased sensitivity to touch in the toes and balls of the feet.  The Veteran takes gabapentin for neuropathy.

VA examinations were conducted in February 2009.  During the examination for diabetes, the examiner commented that deep tendon reflexes were reduced, but protective sensation was intact.  Follow-up with focused testing was required.  At the neurological examination, the Veteran reported that his legs were painful and he had cramps.  He reported they felt hot, and he had experienced tingling and numbness in both lower extremities for at least the past year.  There was no muscle atrophy or weakness present, and coordination was normal.  Testing showed reduced sensation to pinprick in a stocking distribution up both legs.  Nerve conduction studies were performed, which showed mild diabetic peripheral neuropathy of the right and left lower extremities.  

At an April 2010 VA contract examination, the Veteran reported neuropathy for the last four or five years.  He continued to take medication.  Physical examination showed normal motor function, and reflexes were symmetrical and "brisk."  Sensation was intact.

The December 2013 VA examination revealed complaints of mild pain, dysthesias, and numbness of the lower extremities.  There was no measured muscle weakness, but reflexes were reduced at the ankles.  Sensation was also decreased in the feet and ankles.  The examiner characterized the neuropathies as mild incomplete paralysis.  

The Veteran does competently complain of lower extremity pain, severe enough to require use of a cane, but the Board notes such complaints predated his diagnosis with neuropathy.  He has PVD, affecting blood flow and causing swelling, and has widespread arthritis and arthralgias.  These functional complaints are therefore not attributed to peripheral neuropathy, as per the VA examiners and objective testing.  

The Board finds that the criteria for assignment of an increased initial evaluation for diabetic neuropathy of either the left or right lower extremities are not met.  The competent medical evidence of record, both VA and private, describes no greater than mild impairment of the legs.  There is no motor impairment of either limb; and while some deep tendon reflexes and sensation are reduced, the overall level of disability was assessed as mild on examination.  

In sum, the preponderance of the evidence is against finding that the level of disability due to diabetic neuropathy is greater than mild in light of findings of mild disability with only reduced deep tendon reflexes and sensation and no loss of motor strength.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Initial evaluations in excess of 10 percent for right and left lower extremity diabetic neuropathies are not warranted.

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms and signs of diabetes, which is managed by a restricted diet, prescribed oral hypoglycemic agents and insulin, are contemplated by the schedular criteria.  Similarly, the symptoms and signs of peripheral neuropathy including decreased sensation and decreased reflexes are contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  

 	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disability is denied.

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for right lower extremity diabetic neuropathy is denied.

An initial evaluation in excess of 10 percent for left lower extremity diabetic neuropathy is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


